PER CURIAM
Defendant was indicted for delivery of marijuana for consideration on March 13 and March 19, 1990 (Counts I and III), and for delivery of marijuana for consideration on March 13 and March 19, 1990, as part of a scheme or network (Counts II and IV). He demurred to the indictment. The demurrer was overruled. His motion to suppress evidence was denied, and he was found guilty of all four charges. The trial court merged Count I with Count II and Count III with Count IV for sentencing.
The state concedes that the trial court erred in overruling the demurrer on Counts II and IV. State v. Moeller, 105 Or App 434, 806 P2d 130, rev dismissed 312 Or 76 (1991). We accept that concession. State v. Andrade-Torres, 109 Or App 153, 817 P2d 296 (1991).
Defendant’s other assignment of error is without merit.
Reversed and remanded with instructions to dismiss Counts II and IV; convictions affirmed on Counts I and III; remanded for resentencing.